TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00452-CV


Jose Santana, Appellant

v.

Texas Workforce Commission and William McCrea, Appellees




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
NO. 259750, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Pro se appellant Jose Santana (1) appeals the denial of his plea to the jurisdiction,
asserting that subsection 26.043(1) of the government code deprived the trial court of subject-matter
jurisdiction in his suit for defamation against his employer, appellee Texas Workforce Commission,
and his supervisor, appellee William McCrea.  See Tex. Gov't Code Ann. § 26.043(1) (West 2004). 
We conclude that the civil jurisdiction of the statutory county courts at law in Travis County is
concurrent with that of the Travis County district courts, see id. §§ 25.0001, .2292(a) (West 2004),
and we affirm the trial court's order denying the plea to the jurisdiction.



BACKGROUND
	The question of the trial court's jurisdiction in suits for defamation is the sole issue
before us.  Because the merits of this appeal are not affected by the facts of the underlying suit, our
discussion of the facts is brief.  Cf. Texas Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217,
226 (Tex. 2004) (concluding that predicate facts implicated merits of case and jurisdictional issue).
	Santana sued his employer, the Texas Workforce Commission, and his supervisor,
William McCrea, for defamation.  The case proceeded to trial before a jury.  The trial court granted
a motion for directed verdict in favor of the Commission based on sovereign immunity and
dismissed Santana's claims for lack of jurisdiction.  Santana's remaining claim against McCrea in
his individual capacity and the question of McCrea's official immunity were submitted to the jury,
which found unanimously that McCrea did not defame Santana and that McCrea was entitled to
official immunity.  The trial court entered a final judgment that Santana take nothing based on the
jury's verdict.  After the court signed the final judgment, Santana filed a plea to the jurisdiction
arguing that subsection 26.043(1) of the government code deprived the trial court of subject-matter
jurisdiction.  The trial court denied the plea.  This appeal followed.

DISCUSSION
	In his sole point of error, Santana argues that the trial court erred in denying his plea
to the jurisdiction because the government code deprived the court of jurisdiction in his suit for
defamation.  See Tex. Gov't Code Ann. § 26.043(1).  A plea that challenges the trial court's
subject-matter jurisdiction presents a question of law that we review de novo.  Westbrook v. Penley,
No. 04-0838, 2007 Tex. LEXIS 599, at *8-9 (Tex. June 29, 2007) (citing Miranda, 133 S.W.3d at 226).
	The jurisdiction of Texas courts is conferred solely by the Texas Constitution
and state statutes.  Chenault v. Phillips, 914 S.W.2d 140, 141 (Tex. 1996).  Pursuant to the Texas
Constitution, the judicial power of the State is "vested in one Supreme Court, in one Court
of Criminal Appeals, in Courts of Appeals, in District Courts, in County Courts, in Commissioners
Courts, in Courts of Justices of the Peace, and in such other courts as may be provided by law." 
Tex. Const. art. V, § 1.  The Texas Constitution also authorizes the legislature to "establish such
other courts as it may deem necessary and prescribe the jurisdiction and organization thereof, and
[to] conform the jurisdiction of the district and other inferior courts thereto."  Id.; see id. § 15
("There shall be established in each county in this State a County Court . . . .").  Texas courts that
are  enumerated in the constitution are referred to as "constitutional courts," while courts that are
established pursuant to the legislature's power to create "other courts" are referred to as "legislative"
or "statutory" courts.  1 Roy W. McDonald & Elaine A. Grafton Carlson, Texas Civil Practice § 3:3
(2d ed. 2004); see also Tex. Gov't Code Ann. § 21.009 (1), (2) (West 2004).
	The Travis County Court at Law No. 2 is a statutory county court, see Tex. Gov't
Code Ann. § 25.2291(2) (West 2004), whose jurisdiction is prescribed by sections 25.0003 and
25.2292 of the government code.  See id. § 25.0003 (West Supp. 2006), § 25.2292.  Section 25.0003
contains the general grant of jurisdiction to all statutory county courts, and section 25.2292 contains
the specific grant of jurisdiction to statutory county courts in Travis County.  The general grant of
jurisdiction in section 25.0003 provides, in part, that statutory county courts have concurrent
jurisdiction (1) with constitutional county courts, and (2) with district courts in civil cases in which
the amount in controversy is between $500 and $100,000.  Id. § 25.0003(a), (c)(1).  The specific
grant of jurisdiction in section 25.2292 expands the jurisdiction of the county courts at law in Travis
County.  Id. § 25.2292(a).  It states that "[i]n addition to the jurisdiction conferred generally by
section 25.0003 and other law," a Travis County court at law has concurrent jurisdiction in civil
cases with the district court.  Id.  It also increases the maximum amount in controversy for those
cases to $250,000.  Id.  Thus, under section 25.2292--the specific provision of the government code
applicable to Travis County--statutory county courts at law have concurrent jurisdiction with district
courts in civil cases in which the amount in controversy is between $500 and $250,000.  See id.  The
parties do not dispute that Santana's suit satisfied the amount in controversy requirement, nor do they
dispute that district courts have subject-matter jurisdiction in suits for defamation.  See Tex. Const.
art. V, § 8 (granting district courts "exclusive, appellate, and original jurisdiction of all actions,
proceedings, and remedies," unless exclusive, appellate, or original jurisdiction is conferred by
constitution or other law on some other court, tribunal, or administrative body).
	Santana's argument attempts to minimize the significance of section 25.2292 by
linking two different provisions of the government code that are not county-specific:  subsections
25.0003(a) and 26.043(1).  Subsection 25.0003(a) states that statutory county courts have concurrent
jurisdiction with constitutional county courts.  See Tex. Gov't Code Ann. § 25.003(a).  Section
26.043(1) states that constitutional county courts do not have jurisdiction in suits "to recover
damages for slander or defamation of character."  Id. § 26.043 (prohibiting constitutional county
courts from exercising jurisdiction in eight types of civil suits).  Combining these statutes, Santana
argues that because the trial court has concurrent jurisdiction with constitutional county courts and
because constitutional county courts are not empowered to hear defamation suits, the trial court
lacked jurisdiction in his suit for defamation.
	We disagree with Santana's argument.  A county court lacks jurisdiction in the eight
types of civil suits that are listed in section 26.043 of the government code.  Id.  "County court"
is defined in the government code as "the" court created in each county pursuant to the Texas
Constitution's article V, section 15.  Id. § 21.009(1); see Tex. Const. art. V, § 15.  By contrast,
statutory county courts--such as Travis County courts at law--are defined in the government code as
courts created by the legislature pursuant to its power under the Texas Constitution's article V,
section 1.  Tex. Gov't Code Ann. § 21.009(2); see Tex. Const. art. V, § 1.  Nothing in section 26.043
of the government code refers to the county courts at law that possess civil jurisdiction concurrent
with the district courts.  Santana observes correctly that the legislature has enacted specific
provisions clarifying the jurisdiction of some county courts at law in defamation suits.  See
Tex. Gov't Code Ann. § 25.1032(c)(2) (West 2004) (pertaining to Harris County), § 25.2222(b)(6)
(West Supp. 2006) (pertaining to Tarrant County).  However, the plain language of section 26.043
does not apply to statutory county courts at law; section 26.043 restricts only the matters that may
be heard in the constitutional "county court."  See id. §§ 21.009(1) (defining "county court"),
(2) (defining "statutory county court"), 26.043 (restricting subject-matter jurisdiction of "county
court"); see also Continental Coffee Prods. Co. v. Cazarez, 937 S.W.2d 444, 447 (Tex. 1996)
(discussing jurisdictional conflict between county court at law and district court in context of labor
code section 451.003 and concluding that to extent statutory courts shared concurrent jurisdiction
with district courts, nothing in plain meaning of that statute limited or excluded that concurrent
jurisdiction).
	Santana's argument is also unpersuasive because it ignores subsection 25.0001(a) of
the government code.  See Tex. Gov't Code Ann. § 25.0001(a).  Speaking directly to conflicts
concerning the jurisdiction of statutory county courts, section 25.0001 states that if a general
provision "conflicts with a specific provision for a particular court or county, the specific provision
controls."  Id.; see also id. § 311.026 (West 2005) (stating similar rule in Code Construction Act). 
Santana's issue presents such a conflict.  Subsection 26.043(1) is a general provision that restricts
the jurisdiction of the constitutional county court in every county in Texas.  Id. § 26.043.  Under
Santana's interpretation, subsection 26.043(1) conflicts with subsection 25.2292(a), the specific
provision that expands the jurisdiction of a statutory county court at law in Travis County.  See id.
§ 25.2292.  Thus, the specific provision that applies only to Travis County controls.  See id.
§ 25.0001(a).
	Santana relies on Loville v. Loville, 944 S.W.2d 818 (Tex. App.--Beaumont 1997,
writ denied), in support of his argument that section 26.043 confined the trial court's jurisdiction
to that of the constitutional county courts.  His reliance on Loville is misplaced.  In Loville,
the Beaumont Court of Appeals held that a county court at law of Jefferson County lacked
jurisdiction over the Lovilles' suit seeking the recovery of land because section 26.043 of the
government code limited the jurisdiction of the statutory county court at law of Jefferson County to
that of the constitutional county court.  Id. at 819 (citing Tex. Gov't Code Ann. § 26.043(8) (stating
that "county court does not have jurisdiction in . . . (8) a suit for the recovery of land")).  But
unlike Travis County, Jefferson County did not have a specific provision in the government code
granting its statutory county courts at law concurrent jurisdiction with its district courts.  Compare
Tex. Gov't Code Ann. §§ 25.1252 (West 2004) (pertaining to Jefferson County), with id. .2292(a)
(pertaining to Travis County).
	The Dallas Court of Appeals construed a specific provision of the government code 
pertaining to the Dallas county courts at law in Schuld v. Dembrinski, 12 S.W.3d 485, 489
(Tex. App.--Dallas 2000, no pet.) (construing Tex. Gov't Code Ann. § 25.0592(a) (West 2004)). 
The provision at issue in Schuld applies to Dallas County courts at law specifically, and with the
exception of the amount-in-controversy requirement, mirrors the expanded grant of jurisdiction to
courts at law in Travis County.  See id. §§ 25.0592(a), .2292(a).  It states that "[i]n addition to
the jurisdiction provided by Section 25.0003 and other law, a county court at law in Dallas County
has concurrent jurisdiction with the district court in civil cases . . . ."  Tex. Gov't Code Ann.
§ 25.0592(a).  After deciding that the statutory probate court did not have exclusive jurisdiction over
the subject matter of Schuld's suit, the Dallas court of appeals concluded, "[B]ecause the district
court has jurisdiction over partition suits, and because the Dallas County courts at law have
concurrent jurisdiction with the district courts in civil matters regardless of the amount in
controversy, we conclude the county court at law has jurisdiction over this partition suit."  Schuld,
12 S.W.3d at 489.
	Similarly, by virtue of the controlling, specific grant of jurisdiction in subsection
25.2292(a), the statutory county courts at law in Travis County have concurrent jurisdiction in
civil cases with the district courts.  Travis County district courts have jurisdiction in suits for
defamation, and the Travis County courts at law share that jurisdiction in civil suits that have an
amount in controversy between $500 and $250,000.  Accordingly, we conclude that the Travis
County court at law had subject-matter jurisdiction in Santana's suit for defamation.  We overrule
Santana's sole issue.

CONCLUSION
	Having overruled Santana's sole issue, we affirm the trial court's order denying the
plea to the jurisdiction.


 
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Affirmed
Filed:   August 16, 2007
1. 	Santana's counsel withdrew on April 22, 2004, but Santana proceeded to trial on March
29, 2005, pro se.